Citation Nr: 0906356	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-17 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disorder, including as secondary to an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's sister




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from March 1962 to 
March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that further development of the Veteran's 
claims is necessary prior to final adjudication.  Thus the 
Board is remanding the Veteran's claims for the following 
reasons.

Acquired Psychiatric Disorder

First, at his November 2008 Board hearing the Veteran 
submitted a letter that indicates he has a diagnosis of PTSD.  
His treatment records from this private psychiatry practice 
were not, however, provided.  Such treatment records would be 
relevant to the Veteran's claim and an attempt should be made 
to obtain them.

In addition, the Veteran gave testimony about a stressful 
event in service when a fellow soldier committed suicide by 
hanging himself while stationed at Fort Bragg, North Carolina 
in the Fall of 1962.  He also testified that in the Fall of 
each subsequent year in service, he had Article 15s issued 
against him.  He testified that this was related to 
behavioral changes around the anniversary time of the suicide 
he said he witnessed.  As the hearing was the first instance 
of the Veteran alleging that his nervous disorder is PTSD, 
development for stressors and their verification has not been 
conducted.  Thus, on remand, such development should be 
accomplished.  

Furthermore, the Board notes that the service treatment 
records show that the Veteran was seen in October 1963 for 
complaints of having nightmares, trouble falling asleep, 
arguments with his wife, anxiety and gastric disturbances.  
It also notes that the Veteran had an appointment with Mental 
Hygiene for October 24, 1963.  The Veteran testified that he 
could not remember if he kept that appointment.  Thus, 
efforts should be taken to obtain any Mental Hygiene 
treatment records in service.  The Board notes that the 
Veteran was stationed at Fort Bragg, North Carolina.  

Thereafter, the Veteran should be scheduled for a VA 
examination to determine what, if any, acquired psychiatric 
disorder the Veteran currently has and whether it is related 
to his military service, including, if PTSD is diagnosed, any 
verified in-service stressors.

Gastrointestinal Disorder

The Veteran claims that he has had "stomach" problems 
(described as a "nervous stomach") since service that has 
required him to use antacids, soda water and medications on a 
daily basis.  In addition to his statements and testimony, 
the Veteran has submitted statements from various family 
members who indicate that the Veteran did not have any 
problems with his stomach before service and remember that he 
has had a problem with his stomach since service.  In 
addition, the Veteran has submitted medical evidence showing, 
as early as 1979, he has been treated for hyperacidity of the 
stomach, which has continued to be treated with a variety of 
medications.  

Service treatment records show that the Veteran was seen once 
in service in October 1963 with complaints of gastric 
disturbance.  As previously discussed, he also complained at 
that time of insomnia and nervousness.  However, at his 
separation examination in February 1965, he denied any 
history of stomach trouble, and no abnormality was found on 
examination.  

At the November 2008 Board hearing, the Veteran submitted a 
letter from his private treating physician who stated that he 
has treated the Veteran for longstanding functional 
gastrointestinal disorder associated with so-called spastic 
colon and nervous stomach.  He also noted that the Veteran 
has a diagnosis of PTSD.  He indicated that he had reviewed 
the Veteran's medical records and reports, as well as, 
paperwork from VA.  Despite noting that the Veteran received 
an apparent "clean bill of health" upon his discharge from 
service, the doctor opined that, in his professional opinion, 
it is likely as not that the Veteran's functional 
gastrointestinal disorder began during his military service.  
In addition, he stated that the Veteran's PTSD would likely 
be playing a major role with respect to his medical problems.  
The doctor, however, failed to give a rationale for his 
opinions.

Thus, the Board finds that a VA examination is necessary in 
order to obtain a medical opinion regarding the etiology of 
the Veteran's current gastrointestinal disorder based upon a 
review of the entire record (including lay and medical 
evidence), with a complete rationale given for any opinion 
rendered.  

The Veteran is advised that if he fails to report for a 
scheduled examination, without good cause, his claim will be 
decided based on the evidence of record, which may be 
insufficient to render a favorable decision.  38 C.F.R. 
§ 3.655(a) and (b).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice of 
what information and evidence is needed to 
establish a claim for service connection 
for PTSD.  The Veteran should be requested 
to complete a PTSD questionnaire or 
otherwise provide a statement setting 
forth the details of all claimed in-
service stressful events including 
approximate dates (within a two month time 
frame), names, places, etc.  The Veteran 
should be advised that he must provide 
sufficient detail of the in-service 
stressors so that they can be 
independently verified.  

In addition, the Veteran should be requested 
to complete a release form authorizing VA to 
obtain his mental health treatment records 
from the private mental health care provider 
who treated him in May 2008.  The veteran 
should be advised that, in lieu of submitting 
a completed release form, he can submit these 
private medical treatment records to VA 
himself.  If the veteran provides a completed 
release form, then the medical records 
identified should be requested.  All efforts 
to obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  The veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

2.  If the Veteran responds to the above 
request for stressor information with 
sufficient detail, all necessary steps 
should be taken to verify his alleged in-
service stressors including:

a)  Contacting the National Personnel 
Records Center (NPRC) to provide the 
Veteran's service personnel records 
and/or any other records that would 
tend to verify the alleged stressors.

b)  Contacting the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) and requesting that it verify 
the Veteran's alleged stressors.

3.  Contact the NPRC, or any other 
appropriate agency, and request that it 
search for records of any mental health 
treatment the Veteran may have had in or 
after October 1963 at the Mental Hygiene 
Clinic at the medical facility associated 
with Fort Bragg, North Carolina, at that 
time.

4.  Thereafter, arrange for the veteran to 
undergo an appropriate VA examination.  The 
claims folder must be made available to the 
examiner for review prior to preparation of 
the examination report.  The report of 
examination should include the complete 
rationale for all opinions expressed.

It should be specified for the examiner the 
stressor or stressors that have been 
determined are verified by the record.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.

The examiner is asked to determine (1) 
whether the diagnostic criteria to support 
the diagnosis of PTSD have been satisfied; 
and, if so, (2) whether there is a nexus 
between the Veteran's PTSD and one or more 
of the verified in-service stressors.  

If the examiner determines that the Veteran 
has an acquired psychiatric disorder other 
than PTSD, the examiner should render an 
opinion whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that the current psychiatric 
disorder is related to any injury or disease 
incurred in service or otherwise had its 
onset in service.

5.  When the above actions have been 
accomplished and any available evidence has 
been obtained, schedule the Veteran for an 
appropriate VA examination related to his 
claim for service connection for a 
gastrointestinal disorder.  The claims file 
must be provided to the examiner in 
conjunction with the examination.  The final 
report should indicate the VA examiner's 
review of the claims folder, and provide a 
complete rationale for all opinions given, 
including discussing any evidence contrary 
to the opinion given.  

After reviewing the file, the examiner 
should render a diagnosis of what, if any, 
gastrointestinal disorder the veteran has 
currently.  If the examiner finds the 
veteran has a current gastrointestinal 
disorder, then the following opinions should 
be rendered:

    a)  Whether it is at least as likely as 
not that the current gastrointestinal 
disorder is related to any injury or disease 
incurred in service; and

    b)  Whether it is at least as likely as 
not that the current gastrointestinal 
disorder is proximately due to, the result 
of, or aggravated by any current psychiatric 
disorder?
    
6.  Thereafter, the veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the veteran 
and his representative.  After an 
appropriate period of time has been allowed 
for response, these claims should be 
returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 



Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

